Citation Nr: 0726159	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.

3.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

4.  Entitlement to service connection for arthritis of 
multiple joints, claimed as back and hands. 

REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney 



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision in which the RO granted 
service connection for tinnitus and awarded a 10 percent 
rating effective November 24, 1998; denied that new and 
material evidence to reopen a claim for hearing loss in the 
left ear had been received; denied service connection for 
arthritis in multiple joints; and continued noncompensable 
ratings for both hearing loss in the right ear and for 
hemorrhoids.  In February 2000, the veteran's representative 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2003 in which the RO granted 
service connection for hearing loss in the left ear and 
awarded a noncompensable rating for bilateral hearing loss.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2003.  

In his substantive appeal (VA Form 9) received in July 2003, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for January 9, 2007.  The 
veteran was notified of the scheduled hearing via a November 
2006 letter; however, the veteran failed to appear on the 
scheduled hearing date, and no further communication was 
received from the veteran or his representative regarding the 
hearing request or his failure to appear; thus, the hearing 
request is deemed withdrawn.  Accordingly, the Board will 
proceed with its review of this matter on the basis of the 
current record.  See 38 C.F.R. § 20.704(d) (2006).

As the bilateral hearing loss and tinnitus claims on appeal 
involve a request for a higher initial rating following the 
grant of service connection, the Board has characterized 
those issues on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 23, 1998 effective date of service 
connection, audiometric testing has revealed: in November 
1998, Level II hearing in the right ear and Level I hearing 
in the left ear; in May 1999, Level III hearing in the right 
ear and Level I hearing in the left ear; and in November 2002 
and March 2004, Level I hearing in each ear.  

3.  Since the November 24, 1998 effective date of service 
connection, the veteran experiences bilateral tinnitus, a 
disorder which, under applicable legal authority, is assigned 
a single 10 percent disability rating.

4.  The competent medical evidence of record shows the 
veteran's hemorrhoids have been essentially inactive and are 
not manifested by large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, frequent 
recurrences, persistent bleeding with secondary anemia, or 
fissures. 

5.  Arthritis was first diagnosed more than one year after 
his discharge from service, and there is no competent medical 
evidence or opinion of an etiological relationship between 
the veteran's current arthritis and his active duty service.  




CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus is prohibited by regulation  38 U.S.C.A. 
§ 1155 (West  2002 & Supp. 2006); 38 C.F.R. § 4.87, DC 6260 
(2003-2006). 

3.  The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336  (2006).

4.  The criteria for service condition for arthritis, claimed 
as back and hands, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the August 1999 rating action on appeal.  In this case, 
such makes sense, inasmuch as the August 1999 rating decision 
on appeal was issued prior to the enactment of the VCAA.  In 
an August 2003 post-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claims on appeal, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The May 
2003 SOC notified the appellant of the criteria for a higher 
rating for bilateral hearing loss and tinnitus, and the 
discussion section of that document informed the appellant of 
the criteria for a higher rating for hermorrhoids..  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the March 2004 and October 2004 
supplemental SOCs (SSOCs) reflect readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  

While the RO has not notified the veteran of information 
pertaining to the assignment of effective dates, as required 
under Dingess/Hartman, on these facts, such omission is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies the claim of service connection for arthritis 
and denies the claims for higher ratings for hearing loss, 
tinnitus, and hemorrhoids, no effective date is being, or is 
to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records from 
the veteran's Social Security disability claims file, as well 
as VA examination reports and outpatient treatment records 
from the VA Medical Center (VAMC) in Northport, New York.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Ratings

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The Board here notes that with the issues of bilateral 
hearing loss and tinnitus the veteran has expressed 
continuous disagreement with the initial rating assignment.  
The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating, as 
is the case with hemorrhoids.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

A.  Bilateral Hearing Loss

Facts

On November 1998 VA audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
80
LEFT
       
25
25
25
30
70

Pure tone threshold averages (from 1000 to 4000 Hz) were 51 
decibels (dB) in the right ear and 38 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear. 

On May 1999 private audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
80
85
LEFT
       
40
45
25
45
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 64 
decibels (dB) in the right ear and 49 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  The 
audiologist noted a mild-severe sensorineural hearing loss, 
with the right ear worse than the left ear.  Speech 
discrimination scores were noted excellent for the left ear 
and good for the right ear.

On November 2002 VA audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
75
LEFT
       
20
20
30
20
65

Pure tone threshold averages (from 1000 to 4000 Hz) were 50 
decibels (dB) in the right ear and 34 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist noted a moderately-severe to severe notch high 
frequency sensorineural hearing loss commencing at 3000 Hz in 
the right ear, and a moderate to moderately-severe notched 
high frequency sensorineural hearing loss commencing at 4000 
Hz in the left ear.  Speech discrimination ability was noted 
as excellent for both ears.



On March 2004 VA audiological testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
75
70
LEFT
       
20
20
30
25
65

Pure tone threshold averages (from 1000 to 4000 Hz) were 49 
dB in the right ear and 35 in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and 96 percent in the left ear.  The 
audiologist diagnosed hearing within normal limits in the 
lower frequencies (250 to 3000 Hz), followed by a moderately-
severe sensorineural hearing loss in the 4000 to 8000 Hz 
range.  Speech discrimination ability was noted as excellent 
bilaterally.  Diagnosis was a moderately-severe to severe 
high frequency sensorineural hearing loss commencing at 3000 
Hz in the right ear and a moderately-severe high frequency 
sensorineural hearing loss commencing at 4000 Hz in the left 
ear.  


Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
November 1998 evaluation results reveal Level II hearing in 
the right ear, and Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under Diagnostic Code 6100.  

The May 1999 evaluation results reveal Level III hearing in 
the right ear, and Level I hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under Diagnostic Code 6100.  

The November 2002 and March 2004 evaluation results each 
reveal Level I hearing in each ear, based on application of 
the reported findings to Table VI.  Application of these 
findings to Table VII corresponds to a 0 percent rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board points out that none of the pure tone thresholds 
recorded on any of the VA audiometric evaluations reveal 
exceptional hearing impairment, and thus 38 C.F.R. § 4.86 is 
not for application. 

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
initial rating represents the maximum rating assignable since 
the effective date of the grant of service connection for 
this disability.  As such, there is no basis for a staged 
rating of this disability, pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
such does not change the outcome of the claim.  Given the 
method of deriving ratings for bilateral hearing loss, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


B.  Tinnitus

The veteran has requested a higher disability rating for his 
bilateral tinnitus.  The RO denied the request because, under 
Diagnostic Code 6260, 10 percent is the maximum rating 
assignable for tinnitus.  The RO's decision has been appealed 
to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United  
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United  
States Court of Appeals for the Federal Circuit (Federal  
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought a disability rating for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344  
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for a higher rating must be denied under 
both the former and revised versions of the pertinent rating 
schedule provision.  As the disposition of his claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board finds that there is no showing that 
the veteran's tinnitus has presented so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (cited in the May 
2003 SOC).  This disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
assigned rating).  Further, the disability is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet.  App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227  (1995). 

C.  Hemorrhoids

In this case, the veteran's service-connected hemorrhoids 
have been evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7336, for internal or 
external hemorrhoids.  Under Diagnostic Code 7336, a 
noncompensable rating is assignable for mild or moderate 
hemorrhoids, a 10 percent rating is assignable for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  See 38  
C.F.R. § 4.114, Diagnostic Code 7336 (2006).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that a compensable rating for the 
veteran's service-connected hemorrhoids is not warranted.  
There is no evidence of any of the symptoms warranting a 
compensable rating for the veteran's hemorrhoids. 

On VA examination in November 1998, the examination report 
noted that the veteran had no hemorrhoids but only "tabs".  
Diagnosis was a history of hemorrhoids, now considered 
inactive.

On VA examination performed in March 2004 the examination 
report noted that the veteran said he had hemorrhoids once 
every three months which would last for about a week.  He 
noted some bleeding sometimes when he wiped.  The veteran 
reported that he used Tucs pads when hemorrhoids erupted 
twice or three times a day for several days.  On examination, 
it was noted that sphincter control was good, that there were 
no signs of fecal leakage, that there was no evidence of 
bleeding, thrombosis, colostomy, signs of anemia, fissures, 
and that there were currently no hemorrhoids.  The size of 
the lumen was normal.  Diagnosis was no sign of hemorrhoids, 
although it was noted that the veteran said he had 
hemorrhoids several weeks before, and he said they were 
intermittent and occurred once every two to three months.

VA outpatient medical records dated from January 1999 to 
October 2004 are negative for any treatment for hemorrhoids.  
The claims file does not contain any private medical evidence 
that shows treatment for hemorrhoids.

In an August 1999 rating decision, the RO continued a 
noncompensable rating for hemorrhoids, noting that the 
diagnosis of the November 1998 VA examination was inactive 
hemorrhoids.  Given the evidence noted above, the Board 
agrees. 

The record simply does not support assignment of any higher 
rating for the veteran's hemorrhoids.  The medical evidence 
of record does not show large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences or persistent bleeding with secondary 
anemia, or hemorrhoids with fissures.  Moreover, the record 
shows that by the veteran's own admission, his hemorrhoid 
condition is manifested by only intermittent appearance, 
approximately once every two or three months.  

For all the foregoing reasons, the claim for a compensable 
rating for the veteran's service-connected hemorrhoids is 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

Additionally, the Board finds that there is no showing that 
the veteran's hemorrhoids have presented so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (cited in the May 
2003 SOC).  This disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
assigned rating).  Further, the disability is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet.  App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227  (1995). 



III.  Service Connection for Arthritis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The veteran's service medical records are devoid of any 
notation as to findings or a diagnosis of arthritis.  In June 
1968, two records show the veteran complained of pain in the 
small of his back in the aftermath of a car accident.  He was 
treated with heat pads and an ointment.  A soft tissue injury 
was later noted.  A June 1968 x-ray showed a normal lumbar 
spine.  A November 1968 service medical record notes the 
veteran complained of chest and shoulder pain for two days, 
and he was treated for wheezing and a cough.  His March 1970 
separation examination shows no abnormalities of the spine or 
extremities at the time of discharge from service.  

Post-service medical evidence includes an August 1970 VA 
examination report which shows that the veteran's 
musculoskeletal system was found normal on clinical 
examination.  The earliest post-service evidence of a 
diagnosis of arthritis is not until a February 1990 VA 
treatment record which shows a diagnosis of right knee 
arthritis.  On VA examination in December 1998, the veteran 
complained of bilateral shoulder and thumb pain at the base 
of the thumbs.  He also complained of low back pain for the 
past six months, and denied any history of trauma or any 
joint pain elsewhere.  It was noted there was no family 
history of arthritis.  Diagnosis was low back pain, rule out 
lumbar canal stenosis, bilateral shoulder impingement, and 
bilateral thumb pain, with arthritis in the first 
carpometacarpal, rule out osteoarthritis.  An April 1999 VA 
x-ray reveals moderately severe osteoarthritic changes in the 
spine from L4 through S1.  A May 1999 medical history for the 
Social Security Administration (SSA) reveals that the 
veteran, a former auto bodywork mechanic, worked until late 
1998 when he stopped because of problems related to arthritis 
in his back.  For the previous two years he was said to have 
arthritis in his thumbs, not due to any specific injury but 
just chronic wear and tear.  Pain in the lower back from 
degenerative disc disease also was noted.  No specific injury 
was cited for etiology.  This examiner found degenerative 
joint disease of the thumbs and degenerative joint disease of 
the lumbosacral spine with bilateral lumbar radiculopathy, 
mild.  

A December 1999 medical record in the SSA file reveals severe 
osteoarthritis in both hands.  Undated VA outpatient medical 
records from sometime in 1999, also found in the veteran's 
SSA file, show the veteran complained of constant hand pain 
that he ranked a nine and that he was diagnosed that year 
with bilateral basal joint arthritis and lumbar spinal 
stenosis.  An August 2001 report of a VA examination for a 
nonservice-connected pension reveals the veteran was on SSA 
disability income secondary to back pain and shoulder pain.  
He reported that his low back pain and arthritis in his right 
shoulder manifested some two years before the examination.  
Multilevel degenerative disc disease was noted in the lumbar 
spine at L3/4.  

In summary, the Board notes that the first diagnosis of 
arthritis in any of the veteran's joints was not until 
February 1990, almost 20 years after the veteran's discharge 
from active duty service.  Moreover, there simply is no 
evidence or opinion even suggesting a medical relationship, 
or nexus, between the veteran's current arthritis (to include 
the back and hands) and service.  Significantly, the veteran 
and his representative have not presented, identified, or 
alluded to the existence of any such medical evidence.

The Board has considered the veteran's assertions.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has an arthritic disorder of his back and hands and that 
these conditions are related to service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App.  124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App.  492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for arthritis, claimed as back and hands, must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of any competent evidence to support the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

An initial, compensable disability rating for service-
connected bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for 
service-connected tinnitus is denied.

An compensable disability rating for service-connected 
hemorrhoids is denied.

Service connection for arthritis of multiple joints, claimed 
as back and hands, is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


